Citation Nr: 1100015	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-27 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for hypertension, including as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to a disability rating greater than 50 percent 
for PTSD.

3.  Entitlement to a compensable disability rating for bilateral 
hearing loss.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESSES AT HEARING ON APPEAL

Appellant & a friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the Veteran's claims for 
a disability rating greater than 50 percent for PTSD, for a 
compensable disability rating for bilateral hearing loss, and for 
a TDIU.  This decision was issued to the Veteran and his service 
representative in May 2006.  This matter also is on appeal of a 
January 2008 rating decision in which the RO determined that, as 
new and material evidence had not been received, the Veteran's 
previously denied claim of service connection for hypertension, 
including as secondary to service-connected PTSD, would not be 
reopened.  A Travel Board hearing was held at the RO in July 2009 
before the undersigned Acting Veterans Law Judge and a copy of 
the hearing transcript has been added to the record.

The Board observes that, in a June 2007 rating decision, the RO 
denied the Veteran's request to reopen a previously denied claim 
of service connection for hypertension, including as secondary to 
service-connected PTSD.  This decision was issued to the Veteran 
and his service representative in July 2007.  The Veteran did not 
appeal this decision, and it became final.  See 38 U.S.C.A. 
§ 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issue of whether new and material evidence has 
been received to reopen a claim of service connection for 
hypertension, including as secondary to service-connected PTSD, 
is as stated on the title page.  Regardless of the RO's actions, 
the Board must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  That 
is, the Board has a jurisdictional responsibility to consider 
whether a claim should be reopened.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).

The issues of entitlement to a disability rating greater than 
50 percent for PTSD, entitlement to a compensable disability 
rating for bilateral hearing loss, and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  In June 2007, the RO denied the Veteran's request to reopen a 
previously denied claim of service connection for hypertension, 
including as secondary to service-connected PTSD; this decision 
was not appealed and it became final.

2.  The evidence received since June 2007 does not relate to an 
unestablished fact necessary to substantiate the claim of service 
connection for hypertension, including as secondary to service-
connected PTSD.




CONCLUSIONS OF LAW

1.  The June 2007 RO decision, which denied the Veteran's service 
connection claim for hypertension, including as secondary to 
service-connected PTSD, is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2010); 38 C.F.R. § 3.104 (2010).

2.  Evidence received since the June 2007 RO decision in support 
of the claim of service connection for hypertension, including as 
secondary to service-connected PTSD, is not new and material; 
accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in November 2006 and in January and March 2007, 
VA notified the appellant of the information and evidence needed 
to substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  These letters informed the appellant to submit medical 
evidence relating the claimed disability to active service and 
noted other types of evidence the Veteran could submit in support 
of his claim.  The Veteran also was informed of when and where to 
send the evidence.  After consideration of the contents of these 
letters, the Board finds that VA substantially has satisfied the 
requirement that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The November 2006 VCAA notice letter also defined new and 
material evidence, advised the Veteran of the reasons for the 
prior denial of the claim of service connection for hypertension, 
including as secondary to service-connected PTSD, and noted the 
evidence needed to substantiate the underlying claim.  That 
correspondence satisfied the notice requirements as defined in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence does 
not support reopening the Veteran's claim of service connection 
for hypertension, including as secondary to service-connected 
PTSD.  Because the Veteran was fully informed of the evidence 
needed to substantiate his claim, any failure to develop this 
claim under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Additional notice of the five elements of a service-connection 
claim was provided in the March 2007 VCAA notice letter, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify the 
appellant of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, all of the VCAA notice letters were issued to 
the appellant and his service representative prior to the January 
2008 rating decision which denied the benefits sought on appeal; 
thus, this notice was timely.  Because the appellant's claim is 
not being reopened in this decision, any question as to the 
appropriate disability rating or effective date is moot and there 
can be no failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need 
not conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of entitlement 
to service connection because the duty under 38 C.F.R. 
§ 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and 
material evidence has not been received to reopen the Veteran's 
claim of service connection for hypertension, including as 
secondary to service-connected PTSD, an examination is not 
required.  In summary, VA has done everything reasonably possible 
to notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

In June 2007, the RO denied, in pertinent part, the Veteran's 
request to reopen a previously denied claim of service connection 
for hypertension, including as secondary to service-connected 
PTSD.  This decision was issued to the Veteran and his service 
representative in July 2007.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is the 
earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2010).  The Veteran did not 
initiate an appeal of the June 2007 rating decision and it became 
final.

The claim of service connection for hypertension, including as 
secondary to service-connected PTSD, may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The Veteran filed an application to reopen his 
previously denied service connection claim for hypertension, 
including as secondary to service-connected PTSD, on a VA 
Form 21-4138 which was date stamped as received by the RO on July 
9, 2007.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156(a) (2010).  As relevant to this appeal, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  In determining whether evidence is new and 
material, the credibility of the new evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of 
service connection for hypertension, including as secondary to 
service-connected PTSD, the evidence before VA at the time of the 
prior final RO decision in June 2007 consisted of the Veteran's 
lay statements, his service treatment records, and his post-
service VA outpatient treatment records.  The RO noted that the 
Veteran's service treatment records showed that his blood 
pressure at his discharge from active service had been 120/84 (or 
within normal limits).  Although the RO acknowledged the 
Veteran's multiple lay statements in which he contended that his 
service-connected PTSD contributed to or caused his hypertension, 
the RO also noted that there was no competent evidence, to 
include a medical nexus, linking these disabilities.  The RO 
further noted that there was no competent medical evidence 
showing that the Veteran had been diagnosed as having 
hypertension during active service or within the first post-
service year.  Thus, the claim was denied.

The newly received evidence includes additional post-service VA 
outpatient treatment records, medical treatise evidence 
concerning hypertension and PTSD, and the Veteran's lay 
statements.  The Board notes in this regard that, although the 
Veteran testified before the Board in July 2009, he offered no 
testimony in support of his request to reopen the previously 
denied claim of service connection for hypertension, including as 
secondary to service-connected PTSD.  The newly received VA 
outpatient treatment records show that, on VA outpatient 
treatment in September 2007, the Veteran's complaints included 
chronic hypertension.  The Veteran's blood pressure was 136/85 
(or slightly elevated).  The assessment included hypertension, in 
need of control.  In December 2007, the Veteran complained that 
his blood pressure was running high.  Objective examination 
showed blood pressure of 136/92.  The assessment was unchanged.

With respect to the treatise evidence received from the Veteran 
in support of his request to reopen a claim of service connection 
for hypertension, including as secondary to service-connected 
PTSD, the Board notes that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 
(1998).  The medical articles submitted by the Veteran in this 
case were not accompanied by the opinion of any medical expert 
linking his hypertension to active service or to his service-
connected PTSD. The medical articles submitted by the Veteran are 
insufficient to establish the medical nexus opinion required for 
causation and do not relate to an unsubstantiated fact necessary 
to adjudicate the underlying claim.  Thus, the newly received 
treatise evidence is not new and material evidence sufficient to 
reopen the previously denied claim.  See Sacks, 11 Vet. App. at 
317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); 
see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

With respect to the Veteran's application to reopen a claim of 
service connection for hypertension, including as secondary to 
service-connected PTSD, the Board notes that the evidence which 
was of record in June 2007 showed that, although the Veteran had 
been diagnosed as having hypertension, the competent medical 
evidence did not indicate that this disability was related to 
active service, including as secondary to service-connected PTSD.  
None of the newly received evidence indicates that the Veteran's 
current hypertension is related to active service.  Nor does any 
of the newly received evidence indicate that the Veteran's 
service-connected PTSD caused or aggravated his current 
hypertension.  In summary, the Board finds that, although the 
evidence received since June 2007 is new, in that it has not been 
received previously by agency adjudicators, it is cumulative or 
redundant of the evidence at the time of the prior decision 
showing that the Veteran's hypertension was not related to active 
service, including as secondary to service-connected PTSD.  Thus, 
the newly received evidence does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating it.  Because new and 
material evidence has not been received, the Board finds that the 
previously denied claim of service connection for hypertension, 
including as secondary to service-connected PTSD, is not 
reopened.


ORDER

As new and material evidence has not been received, the 
previously denied claim of service connection for hypertension, 
including as secondary to service-connected PTSD, is not 
reopened.




REMAND

The Veteran has contended that his service-connected PTSD and 
bilateral hearing loss are both more disabling than currently 
evaluated.  He specifically testified before the Board in July 
2009 that these service-connected disabilities had worsened since 
his most recent VA examinations.  The Veteran also testified that 
he was entitled to a TDIU because his service-connected 
disabilities prevented him from securing or maintaining 
substantially gainful employment.  He specifically testified that 
his service-connected PTSD prevented him from continuing to work 
and had forced his retirement in 2004 or 2005.  As will be 
explained below, the Board finds that additional development is 
necessary before the Veteran's increased rating claims for PTSD 
and for bilateral hearing loss can be adjudicated on the merits.  
The Board also finds that, because adjudication of the Veteran's 
increased rating claims for PTSD and for bilateral hearing loss 
likely will affect his TDIU claim, these claims are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180. 183 
(1991) (holding that two issues are inextricably intertwined when 
they are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).  Accordingly, adjudication of the Veteran's TDIU 
claim is deferred.
 
The Veteran also testified before the Board in July 2009 that he 
was in receipt of Social Security Administration (SSA) disability 
benefits.  He testified further that he had been forced to retire 
in 2004 or 2005 and applied for and received SSA disability 
benefits at that time.  It appears that the Veteran retired due 
to a shoulder injury although he also testified that his service-
connected PTSD contributed to his retirement.  The Board notes 
that VA has a duty to obtain SSA records when it has actual 
notice that the Veteran is receiving SSA benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the 
RO/AMC must contact SSA and obtain the Veteran's complete SSA 
records, including any administrative decision(s) on his 
application for SSA disability benefits and all underlying 
medical records.

A review of the claims file shows that the Veteran's most recent 
VA examination for PTSD occurred in March 2006.  He testified 
before the Board in July 2009 that his prescription medication 
for treatment of his PTSD symptoms had been increased recently 
and his symptoms continued getting worse.  Given the length of 
time which has elapsed since this examination, and given the 
Veteran's credible testimony at his July 2009 Board hearing 
concerning his worsening PTSD symptoms, the Board finds that, on 
remand, the Veteran should be scheduled for updated VA 
examination to determine the current nature and severity of his 
service-connected PTSD.

A review of the claims file also shows that the Veteran's most 
recent VA examination for bilateral hearing loss occurred in 
April 2006.  The Veteran testified  before the Board in July 2009 
that, although he was not required to wear hearing aids at the 
time of his VA examination in April 2006, he currently was 
required to wear hearing aids all of the time.  He also testified 
that his bilateral hearing had worsened significantly since April 
2006.  Given the length of time which has elapsed since this 
examination, and given the Veteran's credible testimony at his 
July 2009 Board hearing concerning his worsening bilateral 
hearing loss symptoms, the Board finds that, on remand, the 
Veteran should be scheduled for updated VA examination to 
determine the current nature and severity of his service-
connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and request that SSA 
provide VA with the Veteran's complete SSA 
records, including any administrative 
decision(s) on his application for SSA 
disability benefits and all underlying 
medical records.  A copy of any records 
obtained from SSA, to include a negative 
reply, should be included in the claims file.

2.  Then, schedule the Veteran for VA 
examination to determine the current nature 
and severity of his service-connected PTSD.  
All appropriate testing should be conducted.  
The examiner(s) should obtain a complete 
occupational history from the Veteran, if 
possible.  The examiner(s) should be asked to 
opine whether the Veteran's PTSD is 
manifested by occupational and social 
impairment with deficiencies in most areas or 
total occupational and social impairment.  
The examiner(s) also is asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that the Veteran's service-connected PTSD, 
alone, renders him incapable of securing and 
maintaining substantially gainful employment.  
A complete rationale must be provided for any 
opinion(s) expressed.

3.  Schedule the Veteran for updated VA 
examination to determine the current nature 
and severity of his service-connected 
bilateral hearing loss.  All appropriate 
testing, to include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test, should be conducted 
without the use of hearing aids.  

4.  Schedule the Veteran for appropriate 
examination(s) to determine the impact of his 
service-connected disabilities on his 
employability.  The claims file should be 
forwarded to the examiner(s) for review.  
The examiner(s) should obtain a complete 
occupational history from the Veteran, if 
possible.  Based on a review of the claims 
file and the results of the Veteran's 
physical examination, the examiner(s) is 
asked to opine whether it is at least as 
likely as not (i.e., a 50 percent or greater 
probability) that the Veteran's service-
connected PTSD, tinnitus, and/or bilateral 
hearing loss, alone or in combination, 
prevents him from securing or maintaining 
substantially gainful employment.  A complete 
rationale must be provided for any opinion(s) 
expressed.

5.  Thereafter, readjudicate the Veteran's 
claims for a disability rating greater than 
50 percent for PTSD, for a compensable 
disability rating for bilateral hearing loss, 
and for a TDIU.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


